Citation Nr: 0500201	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  03-10 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to January 24, 2002, 
for an award of a total schedular evaluation for service-
connected post-traumatic stress disorder (PTSD), to include a 
claim of entitlement to an evaluation in excess of 50 percent 
prior to January 24, 2002. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from August 1968 to May 1970.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision prepared in December 
2001 and issued to the veteran in January 2002 and a November 
2002 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Wichita, Kansas.  

The rating decision issued in January 2002 denied an 
evaluation in excess of 50 percent for service-connected 
PTSD.  The veteran disagreed with that evaluation later that 
same month, and submitted a claim that he was unemployable.  
By a rating decision issued in November 2002, the RO 
increased the assigned evaluation for the veteran's service-
connected PTSD to 100 percent disabling and assigned an 
effective date of January 24, 2002, for that increased 
evaluation.  The veteran disagreed with the assigned 
effective date for the increased evaluation in December 2002.  
Following issuance in April 2003 of a statement of the case 
(SOC) which addressed only the appropriate effective date for 
a total disability evaluation, the veteran's timely 
substantive appeal was received in April 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In early July 2003, the veteran submitted a medical statement 
from a treating VA provider.  This statement appears to be 
relevant to the claim on appeal.  The veteran's claim was 
certified to the Board in late July 2003.  The record does 
not reflect that the additional evidence received following 
the April 2003 SOC was reviewed by the agency of original 
jurisdiction prior to certification of the claim to the 
Board.  The law generally requires that the agency of 
original jurisdiction initially consider this evidence, which 
was received at the RO before the claims file was transferred 
to the Board in July 2003, and then readjudicate the claim(s) 
and issue a SSOC.  38 C.F.R. § 19.31(b)(1) (2004).  The 
appellant did not waive his right to have this new evidence 
initially considered by the RO.  Remand for such 
consideration is required.  38 C.F.R. §§ 19.31, 20.1304 
(2004); see also Disabled American Veterans v. Secretary of 
Veterans Affairs, 234 F.3d 682 (Fed. Cir. 2003).

On July 6, 2001, VA received the veteran's claim for an 
evaluation in excess of 50 percent for his service-connected 
PTSD.  VA examination was conducted in August 2001.  By a 
rating decision prepared in December 2001 and issued to the 
veteran in January 2002, the RO denied an evaluation in 
excess of 50 percent for the veteran's service-connected 
PTSD.  The veteran submitted a January 2002 statement which 
includes the heading, "Additional evidence to support a 
decision of PTSD to be 70 percent disabling."  With that 
January 2002 statement, the veteran also submitted a 
statement from his treating VA psychiatrist, who indicated 
that the veteran was unemployable, and that it was "only a 
matter of time" until he lost his job. 

The RO accepted the January 2002 submission as a claim for an 
award of total disability compensation based on individual 
unemployability, but did not accept the January 2002 
submission as a disagreement with the denial of an evaluation 
in excess of 50 percent for PTSD.  The veteran is entitled to 
a SOC which addresses his contentions in that regard.  
Manlincon v. West, 12 Vet. App. 238 (1999).

The veteran has been under continuous VA treatment for his 
PTSD.  The VA records for the relevant period must be 
considered in determining the appropriate disability 
evaluation for his PTSD and in determining the effective date 
of any disability evaluation.  38 C.F.R. §§ 3.157, 
3.400(o)(2) (2004).  While this case is in remand status, the 
VA and/or private clinical records described below should be 
obtained, and the record should be reviewed to determine 
whether any additional actions are required as a result of 
changes in interpretation of the VCAA or in case law which 
may be issued after the date of this Board decision.  See 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be provided a SOC 
with respect to his disagreement with 
denial of an evaluation in excess of 50 
percent for PTSD prior to January 24, 
2002.  Manlincon v. West, 12 Vet. App. 
238 (1999) (when a NOD is filed by the 
appellant with respect to a denial of 
benefits, but a SOC has not been issued, 
the Board is required to remand, rather 
than refer, the issue for the issuance of 
the SOC).  This SOC must include notice 
which complies with the VCAA, including a 
description of the provisions of the 
VCAA, such as through the text of 
38 C.F.R. § 3.159 as revised to 
incorporate the VCAA, notice of the 
evidence required to substantiate the 
claim, and notice of the veteran's 
responsibilities and VA's 
responsibilities in developing the 
evidence, including what evidence the 
veteran is responsible to obtain and what 
evidence VA will obtain.  38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002).  

In any event, the veteran should be 
specifically asked to provide any 
evidence in his possession or to identify 
any evidence that might be obtained that 
might substantiate his claim.

This claim should not thereafter be 
returned to the Board for further 
appellate processing unless the RO 
determines that the veteran has filed a 
timely substantive appeal as to 
entitlement to an evaluation in excess of 
50 percent for PTSD prior to January 24, 
2002 after he is provided a SOC.

Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The additional evidence submitted by 
the veteran in July 2003, prior to 
certification of the claim for a total 
schedular evaluation prior to January 24, 
2002 to the Board, must be considered, 
and then a SSOC must be issued.  However, 
the Board notes that compliance with the 
VCAA requires the further actions 
detailed below.  Therefore, if the SSOC 
addressing consideration of evidence 
submitted in July 2003 is issued prior to 
completion of the additional actions 
directed below, then a minimum of two 
SSOCs must be issued to comply with this 
REMAND. 

3.  Complete VA clinical records, 
inpatient and outpatient, from the 
Topeka, Kansas VA Medical Center for the 
period July 6, 2000, through January 24, 
2002, should be obtained.  The veteran 
should be afforded the opportunity to 
identify any other VA Medical Center at 
which he received treatment for PTSD 
during the period from July 6, 2000, to 
January 24, 2002, and records from any 
treating VAMC identified should be 
obtained.  

The veteran should be afforded the 
opportunity to identify private providers 
who treated him for PTSD during the 
period from July 6, 2000 to January 24, 
2002, if any, and any identified records 
should be obtained.

4.  The veteran should be afforded the 
opportunity to submit alternative 
evidence regarding the severity of his 
PTSD from July 6, 2000, to January 24, 
2002, including, but not limited to, 
statements from coworkers, friends, or 
others who may have observed relevant 
symptoms, or any other evidence which 
might substantiate the veteran's 
contentions.

5.  If medical opinion is required to 
determine whether the veteran is entitled 
to an effective date prior to January 24, 
2002, for a total evaluation for PTSD, or 
to an evaluation in excess of 50 percent 
from July 6, 2001, or during the year 
prior to that claim, review of the 
veteran's clinical records and VA claims 
files, or VA examination, whichever is 
appropriate, should be conducted.  The 
examiner should provide an opinion as to 
the following:  (1) Was the veteran's 
PTSD more than 50 percent disabling from 
July 6, 2001?  (2) Did the veteran's PTSD 
increase in severity during the one-year 
period prior to July 6, 2001?  (3) Did 
the severity of the veteran's PTSD 
increase to 100 percent, as evaluated 
using the criteria under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, prior to 
January 24, 2002?  The examiner should 
state when changes in severity of 
disability occurred, and describe the 
type of change.   

The examiner should state the basis 
(rationale) for the conclusions reached.

6.  All development necessary to assign 
the appropriate evaluation for the 
veteran's PTSD during any time period 
relevant to any appealed determination 
should be conducted.  If, after review of 
additional evidence submitted or 
additional contentions or substantive 
appeal following the notice described 
above, additional development is 
required, such development should be 
conducted.

7.  After all necessary development 
described above has been conducted, the 
veteran's claim or claims on appeal 
should be readjudicated.


8.  If any decision remains adverse to 
the veteran, he and his representative 
should be furnished a SSOC, which must 
contain notice of all relevant actions 
taken on the claim or claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue or issues.  In particular, the 
Board notes that the SSOC should include 
notice and consideration of 38 C.F.R. 
§§ 3.157 and 3.400(o)(2).  

The veteran and his representative should 
be afforded an appropriate period of time 
for response.  Thereafter, the case 
should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


